Citation Nr: 0503467	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
major depressive disorder.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to a total rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
November 1994.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In a statement from the veteran received by the RO in 
December 2003, the veteran reported that he had received 
recent treatment for his diabetes mellitus at the Charleston, 
South Carolina, VA Medical Center (VAMC).  However, the most 
recent VA outpatient treatment records from this facility are 
dated in September 2003.  On remand, the RO should ensure 
that all pertinent treatment records identified by the 
veteran are associated with the claims folders.  

The veteran contends that he is presently unemployable due to 
his connected-connected disabilities.  In this regard, 
service connection has been established for the following 
disabilities at the level indicated:

Major Depressive Disorder			50 
percent
Hypertension with Nephropathy		30 
percent
Diabetes Mellitus				20 
percent
Tinnitus					10 percent
Peripheral Neuropathy			10 
percent		Right Upper Extremity
Erectile Dysfunction				 0 
percent

His combined service-connected disability rating is presently 
80 percent.

While the veteran was afforded VA compensation and pension 
examinations in October and November 2003; the reports of 
these examinations are not adequate for rating purposes as 
they do not address the impact of the veteran's service-
connected disabilities on his employability.  While the 
report of the November 2003 psychiatric examination indicates 
that a combination of various physical health problems, 
diabetes, hypertension, back and hand pain, and a depressed 
mood create a "bleak situation" for the veteran and that he 
is unable to work, it is unclear if his inability to work is 
due solely to service-connected disabilities.  On Remand, the 
veteran should be afforded new VA examinations that fully 
address the impact that his service-connected disabilities 
have on his employability.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected disabilities since September 
2003.  After securing the necessary 
releases, the RO should obtain these 
records.

In addition to the foregoing, the RO 
should obtain a complete copy of 
outpatient treatment records from the 
Charleston VAMC since September 2003.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and 
request him to provide the outstanding 
evidence

3.  When the above action has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of his major 
depressive disorder.  The RO should send 
the claims folders to the examiner for 
review.  The examiner should review the 
pertinent information in the claims 
folders.  

The examiner should identify signs and 
symptoms of major depression, including 
the frequency and severity of any 
symptoms, and indicate the degree of 
impairment attributable to his service-
connected acquired psychiatric disorder.  

In addition, the examiner should indicate 
whether the veteran is unemployable due 
to his major depressive disorder alone or 
in combination with his other service-
connected disabilities.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

4.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected diabetes mellitus, to include 
any complications thereof.  The RO should 
send the claims folders to the examiner 
for review.  The examiner should review 
the pertinent information in the claims 
folders.  Any indicated studies should be 
performed. 

In particular, the examiner should 
comment on whether the veteran has 
restrictions of his activities and diet 
necessitated by diabetes mellitus.  The 
examiner should also comment on whether 
the veteran has episodes of ketoacidosis 
or hypoglycemic reactions, and, if so, 
whether such episodes require 
hospitalizations or visits to a diabetic 
care provider and comment on the 
frequency of such hospitalizations and 
visits.  The examiner should comment on 
whether there is a progressive loss of 
weight and strength. 

In addition, the examiner should indicate 
whether the veteran is unemployable due 
to his diabetes mellitus alone or in 
combination with his other service-
connected disabilities.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




